Blackbubít, J.:
TJp to March 13, 1890, Salt Lake City was divided into twenty-one school districts, each district having its own officers and the power to levy taxes for school purposes. The plaintiffs are tax-payers of district No. 11, as it existed up to and prior to March 13, 1890; and the trustees of said district were authorized to provide funds for the support of public schools in said district *373under a statute then in force, as follows: "All school taxes, whether levied by trustees or by a special meeting called for that purpose, shall be computed from the valuations of the county assessment roll, and shall be levied during the month of April, 1886, and during the month of December of each year thereafter; and, within ten days after any such meeting shall have been held, the school trustees shall make a certified statement of the per cent, of the taxes so levied to the county clerk, and to the county assessor. The county assessor shall assess therefor, at the same time and in the same manner that he assesses for territorial and county taxes, and he shall give to district school tax-payers the same notices as are required by law to be given to tax-payers of territorial and county taxes.” Section 1918, Comp. Laws 1888. It is also provided in section 1915: “Whenever it shall be necessary to raise funds to purchase, repair, or furnish school-houses, or for other school purposes, an estimate pf the approximate cost thereof shall be made by the trustees, and the rate per cent, may be fixed at any sum, not exceeding two per cent, per annum, as shall be decided by a majority vote of the property tax-papers in said district present at a meeting called for that purpose, to be assessed and collected as a special ■tax upon all the taxable property of the district.”
By the authority of these statutes, in December, 1889, the trustees of said district, at a meeting called for the purpose, estimated the needs of the district for school purposes for the coming year to be the sum of $5,500, which was received by the tax-payers at the meeting; and they estimated that one per cent, upon the assessment value of the property of the district for 1889 would raise the amount necessary, and voted the levy of a tax of one per cent., and the trustees duly certified the same to the county clerk and the county assessor. The assessor *374and collector extended the tax upon the assessment roll of 1890, instead of upon that of 1889; and upon that roll the tax voted would amount to over $16,000. — vastly in excess of the amount needed; and the collector is now proceeding to collect the same. The legislature of Utah Territory, at its session in 1890, passed an act abolishing the twenty-one school-districts in Salt Lake City,and consolidated them all in one district, and provided that the property of the several districts should belong to the consolidated district. It also appears that the property of the districts is vastly unequal, and that some of them have taxes uncollected in large amounts, and may of them have no taxes levied, and almost no property of any kind. Thése facts are alleged in plaintiffs5 complaint, and they ask that the collection of this tax in district No. 11 be enjoined, and for general relief. To the complaint the defendants interposed a demurrer, which was sustained, and the appellants appeal, and allege—
1. That this tax is void because it operates so unequally in the different parts of the city, as the law is that all taxes must be uniform.
It is conceded that the legislature has authority to abolish these districts, and consolidate them into one, and apportion the property. How that apportionment should be made is a legislative question, and not for the courts; and, the legislature having acted upon that question, it is presumed that it did all that was necessary, and the court cannot interfere. Hence this contention is untenable. Cooley, Tax’n, p. 179, and following, and notes.
2. It is claimed by appellants that this tax was not fully levied, so as to cover property of the district, before it was abolished. The district went out of existence the last day of June, 1890, and the assessment roll of that year was completed at that time, so that, even if the tax *375was computed upon the assessment roll of that year, it was complete, and became a debt due district Mo. 11.
3. Appellants also contended that this tax was voted and levied upon the assessmant roll of the year 1889, and not upon that of the year 1890. We think this contention is tenable, and should be sustained. TJnder the statute, the trustees of the district made an estimate of the funds needed for school purposes, and reported to a meeting called for that purpose that $5,500 was needed, and upon the assessment roll of 1889 the tax-payers computed that a one per cent, levy would raise that amount, and voted that levy. They wanted $5,500, and they intended to levy that amount, and they voted a levy of one per cent., because, computed on the assessment roll of 1889, that would raise the amount needed. They had not in mind the assessment roll of 1890.
If that intention can be carried out by a reasonable construction of the statute authorizing the levy, without doing violence to its wording, we think it ought to be done. The statute provides the levy is to be made in December; that the trustees are to report the amount needed, and the tax-payers are to vote the per cent, necessary to raise that amount. In order to do that,, the per cent, to be levied must be ascertained from the assessment roll of that year, not from that of the succeeding year, for it has not been made. It seems logically conclusive that the extension and collection of this tax so levied should be upon the assessment roll of the year in which the tax is levied. But the statutes say “the collector shall collect this tax at the same time and in the same manner,” etc., “as the territorial and county taxes are collected.” And it is said that this provision makes it conclusive that this tax should be computed upon the assessment roll of the succeeding year. Col-*376looting this tax at the same time can as well he done, computed upon the assessment roll of 1889, as upon that of 1890, and collecting it in the same manner only has reference to the mode of collection, as by distraint, suit, or the sale of property, and does not in any way determine how the amount of the tax is to be computed. Therefore no violence is done to the terms of the statute, if the amount of this tax is computed upon the assessment roll of 1889. We think that was the intention of the legislature, and certainly it was that of the taxpayers. If the amount of the tax is computed upon the assessment roll of 1890, the levy exceeds by $11,000 the amount intended to be voted by the tax-payers, and makes the amount to be collected over $16,000, — a pretty large amount for one school-district to pay. If this district had not been abolished, this excess of collection, would have been for its benefit in the future; but now, if collected, it goes for educational purposes outside the district which pays it. This district ought to be protected, and courts ought to find a remedy.
The statute is capable of two interpretations, — one that the tax levied should be computed, and the amount ascertained to be collected, on the assessment roll of 1889, and the other on the assessment roll of 1890. One interpretation collects the tax that was voted and intended to be levied; the other raises $11,000 more than was intended, and compels this district to pay over $11,000 more than was intended, and, under the law as it now stands, this amount will go for the support of all the schools of the city, and the tax-payers of that district will pay that much more than their share of the school expenses of the city. Can any one claim that such was the intention of the legislature? Courts, unless compelled by the express wording of statutes, should interpret them *377eo as to do good, and not evil; so as to work out equity and justice, and not wrong and oppression. We conclude therefrom that it is the duty of the collector, in collecting this tax, to compute the amount to be collected upon the assessment roll of 1889. This case is reversed, and remanded for further proceedings in accordance with this opinion.
The same question is involved in the case of Ashton et al. v. Hardy et al. It is therefore reversed and remanded.
The same principles are also in question in the case of Raybould et al. v. Hardy et al. But the complaint does not raise the particular question upon which the foregoing decision turns. It is therefore reversed and remanded, with leave to the plaintiffs to amend their complaint.
Muran, J., concurred in the result.
Zaítb, O. J., dissented.